877 So. 2d 985 (2004)
Millie WILBORN, et al.
v.
VERMILLION PARISH POLICE JURY, et al.
No. 2004-CC-1074.
Supreme Court of Louisiana.
July 2, 2004.
PER CURIAM.
Granted. La. R.S. 13:5107(D) provides that in suits against the state or a political subdivision, service of citation shall be requested within ninety days of the commencement of the action. Nothing in that statute requires that the request be filed with the court. The court of appeal's reliance on the fax-filing statute, La. R.S. 13:850, is misplaced, as that statute deals with the requirements for filing papers in civil actions. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court is reinstated. The case is remanded to the trial court for further proceedings.